UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6775


DAVID ELLIS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:12-cr-00208-D-1; 5:15-cv-00268-D)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Ellis, Appellant Pro Se.        Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David    Ellis       seeks    to    appeal          the   district     court’s         order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability           will      not      issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the    merits,      a     prisoner         satisfies      this    standard      by

demonstrating        that     reasonable            jurists      would      find      that     the

district      court’s      assessment       of       the    constitutional           claims    is

debatable     or     wrong.        Slack    v.       McDaniel,        529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and      that       the    motion     states     a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Ellis has not made the requisite showing.                           Accordingly, we deny

a   certificate       of    appealability,            deny      Ellis’      motion     for    the

appointment of counsel, and dismiss the appeal.                                  We dispense

with oral argument because the facts and legal contentions are



                                                2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3